Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
	This action is in response to claims filed 7/21/22. Claims 1, 3-5, 8, 18, 33, and 40 are pending and under examination.

Withdrawn Rejections
	The §112 rejection over “non-natural” is withdrawn. Applicant’s argument is only that “it is clear that claim 1 recites a non-natural peptide” without specifically addressing any of the rationale set forth in the rejection. However, the amendment to claim 1 is in consonance with the Examiner stated interpretation of the claim, said interpretation being unrefuted by Applicant. Thus, in light of the specification and the prosecution history, the claims are clear that a non-natural peptide is one where the signal peptide is a heterologous peptide when compared to the peptide of interest (Office Action 4/21/22 p.3).
	The rejection over using both “comprising” and “consisting of” in the same claim is withdrawn as the amendments have removed all recitations of “consisting of”.
	The rejection of claims 38 and 39 are moot as the claims were cancelled.
	The rejection under §102 is withdrawn as Welcher does not teach all of the newly amended limitations.
	The rejection under §103 is withdrawn for the reasons articulated below.
	
New Rejections Necessitated by Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 4, 5, 8, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 and dependent claims thereof describe certain mutations to SEQ ID NO: 3. For example, “R39S”, which is common notation for an arginine residue mutated to a serine residue at position 39. However, position 39 of SEQ ID NO: 3 is a glycine. As such, it is unclear how one is meant to interpret these mutations.
	Therefore, claims 1, 3, 4, 5, 8, and 18 are indefinite.

Claims 33 and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims use the relative term “about”. In determining the range encompassed by the term "about", one must consider the context of the term as it is used in the specification and claims of the application. Ortho-McNeil Pharm., Inc. v. Caraco Pharm. Labs., Ltd., 476 F.3d 1321, 1326, 81 USPQ2d 1427, 1432 (Fed. Cir. 2007). InW.L. Gore & Associates, Inc.v.Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), the court held that a limitation defining the stretch rate of a plastic as “exceeding about 10% per second” is definite because infringement could clearly be assessed through the use of a stopwatch. However, the court held that claims reciting “at least about” were invalid for indefiniteness where there was close prior art and there was nothing in the specification, prosecution history, or the prior art to provide any indication as to what range of specific activity is covered by the term “about.” Amgen, Inc. v.Chugai Pharmaceutical Co., 927 F.2d 1200, 18 USPQ2d 1016 (Fed. Cir. 1991). See MPEP § 2173.05(b)(II)(A).
Such is the case here. A prima facie case of obviousness was established in the prior action. However, as further detailed below, it was surprising that a four-fold expression increased occurs with this particular construct over constructs using the same signaling peptide. Thus, there is close prior art yet the claim of “at least 20 mg/mL” is sufficient to overcome this prima facie case of obviousness.
However, this means that this level is critical to the method as it is the sole distinguishing factor overcoming an obviousness rejection. The term “about” is not defined nor is it ever used in the context of concentration. The only use of about (“about 18 minutes”) also fails to provide any examples of a value which is “about” 18 minutes. Thus, others set to perform the method are not provided fair warning regarding when the metes and bounds of the claim are infringed and so the claim is indefinite.
Therefore, claims 33 and 40 are indefinite.

Allowable Subject Matter
	But for the §112 rejections above, the claims are allowable.
	Applicant argues there was no reasonable expectation of success in combining the references previously cited. Note that prior art is presumed enabled without objective evidence to the contrary.
	In support of this, Applicant argues that claim 33 requires purifying at least about 20 mg/L of the protein. As established by the previous rejection, it would have been obvious to combine and express the protein as instantly claimed. The end result—the particular amount of protein purified—stems from practicing the only active step claimed. Applicant offers no evidence that others would have been unable to combine the signal peptide with the protein to be expressed, nor has Applicant provided any evidence that it was outside the ordinary skill in the art to express said construct. As such, Applicant’s arguments against enablement are not persuasive. Applicant offers evidence that other proteins (not those claimed) were unable to be produced at the claimed levels. This a) is only relevant to the enablement of the method claims and not the composition claims and b) shows that it was well within the ordinary skill level to make and express such constructs. As such, this evidence fails to establish that the prior art was not enabled.
	Applicant argues there was no motivation to select the signal peptide from the “hundreds and hundreds of known human signal peptides”. Applicant then asks “what was the motivation to pick the particular IgK sequence recited in Welcher rather than one of the hundreds of Ig signal peptides disclosed…or any other known signal peptide”. This has been considered but is not persuasive because it represents an outdated legal standard of obviousness. The decision in KSR v Teleflex was decided in 2007 and established that a strict teaching, suggestion, or motivation to combine references over alternatives was not the only way to establish obviousness. The rejection of record clearly articulated the rationale for establishing the prima facie case of obviousness and Applicant’s argument that a different standard should have been used is without merit.
	Further, both the art cited by the Examiner as well as the art discussed by Applicant in the last paragraph on page 7 of the 7/21/22 remarks establishes the superiority of the claimed signal peptide, further supporting the prima facie case of obviousness.
	However, Applicant persuasively argues secondary considerations. The particular combination of SEQ ID NO: 32 with ß2GpI allowed for expression around 20 mg/L. Applicant provides Liu and Wang, both of which appear to use the same signaling peptide as instantly claimed. However, this peptide coupled with other proteins of interest express about 5 mg/L as opposed to the 20 mg/L claimed. Moreover, this does not appear to be dependent on the nature of the expression method but rather inherent to the composition itself (relevant to e.g., claim 1), as those other references did not use the same expression method.
	Thus, there is evidence of surprising results relevant to the claimed composition as well as explicitly claimed by the methods. These results are tied to the selection of a specific sequence for the signaling molecule in combination with a specific protein resulting in a particular level of expression (20 mg/L). This tends to rebut a prima facie case of obviousness.

Conclusion
	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM M WEIDNER whose telephone number is (571)272-3045. The examiner can normally be reached M-F 9-16.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Adam Weidner/Primary Examiner, Art Unit 1649